Conviction for selling intoxicating liquor, punishment one year in the penitentiary.
Two witnesses testified positively to a sale of whiskey by appellant. The theory of the defense was that he procured the liquor for said witnesses upon their representation that they wanted it for medicinal purposes. This theory was submitted to the jury in a manner not complained of. The jury have solved this issue of fact against appellant.
There are seven bills of exception in the record. Each of these has been carefully examined by us. We find nothing in any of them raising any serious question, or one, the discussion of which would afford any light upon the issues made by the testimony. Most of the bills are in question and answer form, and for that reason cannot be considered. Others fail entirely in showing the surroundings or setting of the objection made, or that the matter objected to was not pertinent and relevant to some matter before the court. Appellant's brief mainly urges the impropriety of permitting a verdict to stand when supported chiefly by the testimony of officers who were trying to ferret out and punish violators of the liquor law.
No error appearing in the record, the judgment will be affirmed.
Affirmed. *Page 52